Order entered February 11, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-00968-CV

                                DAVID SCOT LYND, Appellant

                                                V.

                       BASS PRO OUTDOOR WORLD INC., Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-08-9862-C

                                            ORDER
       The clerk’s record has been filed in this appeal. It contains the trial court’s order

overruling the contest to appellant’s affidavit of indigent. The reporter’s record has not yet been

filed. Accordingly, the Court ORDERS court reporter Janet Wright to file, within THIRTY

DAYS of the date of this order, either: (1) written verification that no hearings were recorded; or

(2) the complete reporter’s record, including any exhibits.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Janet

Wright, official court reporter of the County Court at Law No. 3, and to counsel for all parties.



                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE